DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 26, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 5-7, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (U.S. Patent Publication 2015/0241662).
With regard to independent claim 1, Hashimoto teaches an optical imaging system (page 1, paragraph [0003]), comprising: lenses sequentially disposed from an object side toward an imaging plane (Figure 3, elements L1, L2, L3, L4, NE and L5) and comprising a refractive power in paraxial regions or edges of the paraxial regions (page 8, paragraph [0118], Example 2 data), wherein an object-side surface of a fifth lens of the lenses is planar (page 8, paragraph [0118], data for surface # 10) in a paraxial region and the fifth lens comprises a refractive power at an edge of the paraxial region (page 5, paragraph [0074], lines 28-31 and paragraph [0076], lines 1-7).
With regard to dependent claim 2, Hashimoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein a first lens of the lenses comprises a positive refractive power (Figure 3, element L1 and page 8, focal length data for f1).
With regard to dependent claim 5, Hashimoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein a fourth lens of the lenses comprises a positive refractive power (Figure 3, element L4 and page 8, focal length data for f4).
With regard to dependent claim 6, Hashimoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein a sixth lens of the lenses comprises a negative refractive power (Figure 3, element L5 and page 8, focal length data for f5).

With regard to dependent claim 9, Hashimoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein 0.05 < Th5/f < 0.25 is satisfied, as defined (page 8, thickness data for s10 and f).
With regard to dependent claim 13, Hashimoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein 0.5 < OAL/f < 2.0 is satisfied, as defined (page 8, thickness data and f).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, 9, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsueh et al (U.S. Patent Publication 2016/0161709).

With regard to dependent claim 3, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein a second lens of the lenses comprises a positive refractive power (page 18, Table 24 and paragraph [0182], lines 1-2).
With regard to dependent claim 4, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein a third lens of the lenses comprises a negative refractive power (page 18, Table 24 and paragraph [0183], lines 1-2).
With regard to dependent claim 6, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein a sixth lens of the lenses comprises a negative refractive power (page 18, Table 24 and paragraph [0186], lines 1-2).
With regard to dependent claim 7, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein a sixth lens of the lenses comprises an aspherical shape in 
With regard to dependent claim 9, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system further satisfying the conditional expression 0.05 < Th5/f < 0.25, as defined (page 18, Table 24).
With regard to dependent claim 13, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system further satisfying the conditional expression 0.5 < OAL/f < 2.0, as defined (page 18, Table 24).
With regard to dependent claim 15, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and teaches such an optical imaging system wherein F number < 2.0 is satisfied (page 18, Table 24).
With regard to independent claim 16, Hsueh et al teaches an optical imaging system (page 1, paragraph [0003]), comprising: a first lens (Figure 9A, element 910) comprising a convex object-side surface (Figure 9A, element 911 and page 17, paragraph [0181], line 2); a second lens (Figure 9A, element 920) comprising a convex object-side surface and a convex image-side surface (Figure 9A, elements 921 and 922 and page 18, paragraph [0182], lines 2-4); a third lens (Figure 9A, element 930) comprising a convex object-side surface (Figure 9A, element 931 and page 18, paragraph [0183], line 2); a fourth lens (Figure 9A, element 940) comprising a convex object-side surface (Figure 9A, element 941 and page 18, paragraph [0184], line 2); a fifth lens (Figure 9A, element 950) comprising a planar surface on a paraxial region thereof (Figure 9A, element 951 and page 18, paragraph [0185], lines 2-3); a sixth lens (Figure .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-10 and 12-15 are rejected under 35 U.S.C. 103 as being obvious over Jo (U.S. Patent Publication 2016/0131899) in view of Hashimoto (U.S. Patent Publication 2015/0241662).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
With regard to independent claim 1, although Jo teaches an optical imaging system (page 1, paragraph [0003]), comprising: lenses sequentially disposed from an object side toward an imaging plane (Figure 17, elements 510, 520, 530, 540, 550 and 560) and comprising a refractive 
With regard to dependent claim 2, Jo in view of Hashimoto teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Jo further teaches such an optical imaging system wherein a first lens of the lenses comprises a positive refractive power (page 9, Table 5, data for f1 and paragraph [0230], lines 1-2).

With regard to dependent claim 5, Jo in view of Hashimoto teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Jo further teaches such an optical imaging system wherein a fourth lens of the lenses comprises a positive refractive power (page 9, Table 5, data for f4 and paragraph [0230], lines 4-5).
With regard to dependent claim 6, Jo in view of Hashimoto teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Jo further teaches such an optical imaging system wherein a sixth lens of the lenses comprises a negative refractive power (page 9, Table 5, data for f6 and paragraph [0230], line 6).
With regard to dependent claim 7, Jo in view of Hashimoto teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Jo further teaches such an optical imaging system wherein a sixth lens of the lenses comprises an aspherical shape in which one or more inflection points are formed on an image-side surface thereof (page 10, paragraphs [0240] and [0241]).
With regard to dependent claim 8, Jo in view of Hashimoto teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Jo further teaches such an optical imaging system further comprising: a stop disposed between a second lens dn a third lens of the lenses (Figure 17, element Stop).

With regard to dependent claim 10, Jo in view of Hashimoto teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Jo further teaches such an optical imaging system further satisfying the conditional expression 20 < V1-V3 < 70, as defined (Figure 19).
With regard to dependent claim 12, Jo in view of Hashimoto teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Jo further teaches such an optical imaging system further satisfying the conditional expression -1.5 < f3/f2, as defined (page 9, Table 5).
With regard to dependent claim 13, Jo in view of Hashimoto teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Jo further teaches such an optical imaging system further satisfying the conditional expression 0.5 < OAL/f < 2.0, as defined (page 9, Table 5).
With regard to dependent claim 14, Jo in view of Hashimoto teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Jo further teaches such an optical imaging system further satisfying the conditional expression 1.6 < n5 < 2.1, as defined (Figure 19).
With regard to dependent claim 15, Jo in view of Hashimoto teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18 and 24 of U.S. Patent Number 9,971,125. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an optical imaging system, comprising: lenses sequentially disposed from an object side toward an imaging plane and comprising a refractive power in paraxial regions or edges of the paraxial regions, wherein an object-side surface of a fifth lens of the lenses is planar in a paraxial region and the fifth lens comprises a refractive power at an edge of the paraxial region and an optical imaging system, comprising: a first lens comprising a convex object-side surface; a second lens comprising a convex object-side surface and a convex image-side surface; a third lens comprising a convex object-side surface; a fourth lens comprising a convex object-side surface; a fifth lens comprising a planar surface on a paraxial region thereof; a sixth lens comprising a convex object-side surface, wherein the first to sixth lenses are spaced apart and sequentially disposed from an object side to an imaging plane.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
13 April 2021